In an action, inter alia, to recover damages for personal injuries based on products liability, etc., the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (M. Carson, J.), dated January 9, 2004, as denied their motion to compel the plaintiffs to appear for further examinations before trial.
Ordered that the appeal is dismissed, with costs, as the portion of the order appealed from is not appealable as of right and we decline to grant leave to appeal.
The portion of the order which denied the defendants’ motion to compel further examinations before trial is not appealable as of right (see CPLR 5701; Garcia v Jomber Realty, 264 AD2d 809, 810 [1999]; Smith v Konica Bus. Machs. USA, 232 AD2d 398 [1996]; Scalone v Phelps Mem. Hosp. Ctr., 184 AD2d 65, 69 [1992]; Sainz v New York City Health & Hosps. Corp., 106 AD2d 500 [1984]). Krausman, J.P., Luciano, Mastro and Lifson, JJ., concur.